 IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

THE STATE OF MISSISSIPPI, EX REL.         |
JIM HOOD, ATTORNEY GENERAL                |
FOR THE STATE OF MISSISSIPPI,             |
                                          |
Plaintiff-Counterclaim Defendant,         |
                                          |
v.                                        |      No. 3:08-CV-780-CWR-LRA
                                          |
ENTERGY MISSISSIPPI, INC., ENTERGY        |
CORPORATION, ENTERGY SERVICES,            |
INC., AND ENTERGY POWER, INC.,            |
                                          |
Defendants-Counterclaim Plaintiffs        |
______________________________________________________________________________
PLAINTIFF’S MEMORANDUM BRIEF
IN CONSIDERATION OF THIS COURT’S SUBJECT MATTER JURISDICTION



       Now Comes Plaintiff, Attorney General Jim Hood, by and through undersigned counsel

and on behalf of the State of Mississippi, who hereby submits the following Memorandum Brief

in Consideration of This Court’s Subject Matter Jurisdiction with respect to the above captioned

matter, and in accordance with this Court’s order of April 2, 2019.

I.     CLARIFICATION OF THE EXISTING SCOPE OF SUBJECT MATTER
       JURISDICTION

       From the outset of this case, Defendants have consistently argued that jurisdiction lies in

only one place: wherever they aren’t. When the complaint was in chancery court, Entergy

insisted that this matter fell within the exclusive jurisdiction of the Federal Energy Regulatory

Commission (“FERC”) and the exclusive jurisdiction of the Mississippi Public Service

Commission (“MPSC”), while simultaneously declaring that it “epitomizes the lawsuits that

Congress placed within the removal jurisdiction of federal district courts” under both 28 U.S.C.
                                                1
§ 1331 and 1332.1 All of these arguments have been previously addressed by this Court in a

thoughtful, well-reasoned opinion by Judge Wingate denying Defendants’ Motion for Judgment

on the Pleadings. 2

         As the pleadings show, the State contested removal, filing two Motions to Remand in an

attempt to keep the case in state court. An appeal to the Fifth Circuit regarding the propriety of

this Court’s assertion of federal question jurisdiction was denied. Although Plaintiff would have

preferred that the matter remain before the chancery court, Judge Wingate’s decision was

undeniably correct: The crux of this case is the State’s allegation that section 4.02 of the Entergy

System Agreement permitted Entergy Mississippi to make “own-account” purchases, and that

their failure to exercise this privilege in a manner consistent with their duty to provide power to

Mississippi ratepayers at the lowest reasonable cost resulted in damages estimated at hundreds of

millions, if not billions of dollars. 3 Contested Issue of Law No. 9 puts interpretation of Sec. 4.02

of the Entergy System Agreement directly at issue. The parties are diametrically opposed

regarding this interpretation.

II.      JUDGE WINGATE’S PRIOR RULING

         The Court’s original reasoning in asserting federal question jurisdiction remains

persuasive. Judge Wingate held that, “EMI does not have unfettered discretion in the costs it

passes on to Mississippi consumers; rather, the utility’s discretion necessarily is curtailed by the


1
  Defendants' Initial Opposition to Motion for Remand (Doc. 23, p.1).
2
  Rulings on Motions Via Telephone . (Doc. 86, pp.24, 31-33) (“[FERC] has explicitly stated that it lacks exclusive
jurisdiction over disputes involving a choice among FERC sanctioned rates.” …. “[T]his court finds Mississippi’s
claims are not subject to the exclusive jurisdiction of FERC.” .… “[T]his court finds Mississippi states a claim for
relief that is not within the MPSC’s exclusive jurisdiction.”
3
  This question appears in the Pretrial order filed April: “Pursuant to the Entergy System Agreement, was EMI
permitted, with the consent of or under conditions specified by the Entergy Operating Committee, and acting
individually or in combination with one or more EOCs, to enter a Power Purchase Agreement (“PPA”) with a non-
affiliated third party for its/their “own account” (i.e., “Own Account Purchases” (also called “Individual Company
Purchases”))?”
                                                          2
provisions of the FERC-sanctioned Agreement and the Agreement’s associated Service

Schedules. That FERC-sanction Agreement, however, permitted EMI the discretion to purchase

energy from third-party suppliers.” [Doc. 68, at 11]. He continued, “Mississippi’s complaint

challenges EMI’s failure to use its discretion to purchase the allegedly cheaper energy from

third-party suppliers. Specifically, Mississippi accuses EMI and the other EOCs of failing to

“make a purchase of electricity from a non-affiliate for its/their ‘own account.’ Entergy

Agreement, Sec. 402. Despite this ability to do so, EMI deliberately decided not to pursue less

expensive non-affiliate supplies of electricity, and, instead, merely accepted transfers . . . of the

expensive ESX electricity.” Mississippi’s Complaint at ¶ 38.” Id. Judge Wingate concluded,

“Mississippi’s challenge, then, requires an analysis of the Entergy Agreement. The Entergy

Agreement is a FERC tariff, which applies with the force of federal law. See Carter v. Am. Tel.

& Tel. Co., 365 F.2d 486, 496 (5th Cir. 1966).” Id. He further concluded, “Mississippi’s cause of

action, therefore, derives from federal law; this court simply cannot adjudicate Mississippi’s

claim without determining the precise nature of the discretion vested in EMI by federal law.

Whether EMI had the discretion to purchase energy from third-party suppliers—and failed to do

so—within the meaning of the federal tariff is an essential element of Mississippi’s claim.

Moreover, this court is persuaded that an important national interest exists in the availability of a

federal forum to clarify the meaning of the laws promulgated by a federal administrative

agency.” Id., at 11-12. These findings are not erroneous.

III.   JENKINS DOES NOT APPLY

       The Jenkins decision relied on the United States Supreme Court decision in Entergy

Louisiana, Inc. v. Louisiana Public Serv. Comm’n, 539 U.S. 39 (2003) (“ELI”). Entergy

Corporation v. Jenkins, 469 S.W.3d 330, 340-41 (2015). The court in ELI was faced with a

                                                 3
situation where the state regulator – the LPSC – found that the price ELI paid for a service under

the Entergy System Agreement other than Entergy System Exchange power was excessive. In

other words, ELI involved Service Schedule MSS-1 of the Entergy System Agreement (i.e., a

different rate than MSS-3 – the rate for Entergy System Exchange power at issue here). Under

MSS-1, the Entergy Operating Companies made or received payments to or from each other

depending on the amount of generating capacity they owned relative to the other companies that

could be used as reserves for the system – called “reserve capacity equalization”. The LPSC in

ELI attacked a component of the MSS-1 rate – the inclusion of costs in that rate related to

“Extended Reserve Shutdown” (i.e., mothballed) units. The United States Supreme Court found,

unsurprisingly, that, since the LPSC attempted to rule upon the reasonableness of the MSS-1

rate, per se, it infringed on FERC’s jurisdiction.

       Further, Jenkins revolved around instantaneous dispatch decisions, whereas here, the

Attorney General focuses on EMI’s refusal to displace output of its Legacy Units with purchased

electricity from third parties. Jenkins found FERC had exclusive jurisdiction and dismissed the

plaintiffs’ claims. As discussed below, FERC does not have jurisdiction.

       As stated numerous times, the Attorney General does not question, much less attack, the

MSS-3 price for power under the Entergy System Agreement. The Complaint is very clear about

this. Instead, the Attorney General attacks EMI’s over-reliance on the Entergy System Exchange

power to meet the needs of its retail customers. During the relevant time periods, EMI

continuously had choices of whether to (a) generate power for its retail customers using its own

generating units, (b) rely upon the Entergy System Exchange for power for its retail customers,

or (c) purchase power from non-affiliated, off-system suppliers to meet the needs of its retail

customers.   It is this purchasing decision paradigm that EMI completely and irresponsibly

                                                     4
surrendered to its parent company and affiliates. nstead of diligently seeking out cheaper sources

of power supply, EMI was content to generate far too much power from its antiquated and

inefficient units and to accept gobs of expensive Entergy System Exchange power to make up

the difference between the output of its own units and its retail customers’ needs.          Those

decisions were EMI’s alone.

          Finally, a decision in the Jenkins matter not focused upon by Defendants is the initial

decision rejecting Defendants' claims that the state public utility commission ("PUCT") and/or

FERC had exclusive subject matter jurisdiction. In Jenkins v. Entergy Corp., 187 S.W.3d 785

(2006), the Texas state appellate court rejected Defendants claims that the PUCT and/or FERC

had subject matter jurisdiction. Defendants in that case (including Entergy Corp., Entergy

Services, Inc. and Entergy Power, Inc. - three of the Defendants in the instant case)

sought certiorari to the U.S. Supreme Court.4 The Supreme Court denied certiorari. There

appears to have been no appeal of the subsequent Jenkins decision (469 S.W.3d 330 (2015)).

IV.       ARGUMENTS REGARDING FEDERAL AND STATE PREEMPTION HAVE
          BEEN ADDRESSED

          The Federal Power Act preserves to the states the authority to challenge a utility’s

purchasing decisions among various supplies of power. The lynchpin of federal preemption

under the Federal Power Act is whether the asserted claim attacks the reasonableness of the rate

or service approved by FERC. However, if the claim does not attack either the reasonableness of

the rate or service, it may proceed under state law in areas such as state antitrust laws and unfair

practices statutes. In fact, it has been held, “To ‘arise under’ a federal law, a right or immunity

must be an ‘essential element’ of the complaint.



4
    552 U.S. 1224.
                                                   5
       In addition, the Federal Power Act preserves to the states the authority to challenge a

utility’s purchasing decisions among various supplies of power. The lynchpin of federal

preemption under the Federal Power Act is whether the asserted claim attacks the reasonableness

of the rate or service approved by FERC. However, if the claim does not attack either the

reasonableness of the rate or service, it may proceed under state law in areas such as state

antitrust laws and unfair practices statutes. In fact, it has been held, “To ‘arise under’ a federal

law, a right or immunity must be an ‘essential element’ of the complaint. The mere fact that a

federal statute is mentioned in a complaint does not mean that a plaintiff's cause of action ‘arises

under’ federal law.” Likewise, “where Defendant argue[d] that [the Attorney General’s] claims

arise under federal law because they ‘cannot be judged without consideration of the ... tariffs

[filed with the Federal Energy Regulatory Commission (‘FERC’)],’” the claims were not federal

in nature and the case not removable, because “[Plaintiff] seeks to use ... state statute[s], namely

California's Unfair Competition Law [and the California Commodity Law], as ... vehicle[s] to

hold Defendant[ ] liable for [market manipulation and gaming strategies],” and that “[w]hether

Plaintiff's alleged activities underlying these state claims also violated the FPA or a federal tariff

is irrelevant since Plaintiff, as master of its complaint, chose to allege that Defendant engaged in

conduct that was unlawful under state law, instead of alleging violations of federal law.”

       Here, however, Judge Wingate found that interpretation of the Entergy System

Agreement is an “essential element of Mississippi’s claim” and that important national issues

were presented by the Attorney General’s Complaint. [Order, Doc. 68, at 11-12]. Consequently,

Judge Wingate found federal question jurisdiction present. That ruling was not legally deficient.

       The Complaint alleges EMI should have searched out alternative supplies of power that

were available at cheaper FERC-approved rates than the MSS-3 Entergy System Exchange rate

                                                  6
in order to displace or reduce EMI’s need for the Exchange power. The State’s claims, therefore,

touch upon the Entergy System Agreement with respect to EMI’s over-reliance on the MSS-3

Pool or Exchange purchases. But, the fact that the State’s claims touch upon the ESA and

wholesale power market is not determinative of whether such claims fall under FERC’s

exclusive jurisdiction. As the U.S. Supreme Court recently held, the wholesale and retail

electricity markets, subject to federal (wholesale) and state (retail) regulation, cannot be

“hermetically sealed” from one another.5 Thus, the fact that Plaintiff claims EMI should have

accessed third-party power supplies in the wholesale market should not be confused with an

attack on wholesale rates or transactions.

           Under the “Pike County exception” (Pike County Light & Power Company v.

Pennsylvania Public Utility Commission, 465 A.2d 735 (Pa. 1983)) to the “Narrangasset

Doctrine” (Narragansett Electric Company v. Burke, 119 R.I. 559, 381 A.2d 1358 (1977), cert.

denied, 435 U.S. 972, 98 S.Ct. 1614, 56 L.Ed.2d 63 (1978)), it is solely within the purview of the

states to decide whether an electric utility acted lawfully in choosing among various energy

supply options, when each such option is priced at FERC-approved rates. The United States

Supreme Court has expressly recognized, with approval, the Pike County exception. See

Nantahala Power & Light Company v. Thornburg, 476 U.S. 953, 972, 106 S.Ct. 2349, 90

L.Ed.2d 943 (1986) (recognizing that Pike County created an exception to preemption under the

Federal Power Act and stating, “Without deciding the issue, we may assume that a particular

quantity of power procured by a utility from a particular source could be deemed unreasonably

excessive [by the state] if lower cost power is available elsewhere, even though the higher cost

power actually purchased is obtained at a FERC-approved, and therefore reasonable, price.”)


5
    FERC v. Electric Power Supply Association, 136 S.Ct. 760, 776 (2016).
                                                         7
(Emphasis in original). See also Kentucky West Virginia Gas Co., v. Pennsylvania Public Utility

Commission, 837 F.2d 600, 609 (3rd Cir.); cert. denied, 488 U.S. 941, 109 S.Ct. 365, 102

L.Ed.2d 355 (1988) (holding that, although Nantahala precludes state review of the

reasonableness of a wholesale rate on file with FERC, that in no way undermines the long-

standing rule that a state may inquire into whether a utility reasonably chose to pay the FERC-

approved rate of one source, as opposed to the lower FERC-approved rate of another source.);

Mississippi Power & Light Co. v. Mississippi ex rel. Moore, 487 U.S. 354, 373-374, 108 S.Ct.

2428, 2440, 101 L.Ed.2d 322 (1988) (finding a FERC-approved tariff that expressly dictates that

each of the Entergy Operating Companies, including EMI, must purchase a specific amount of

power from the Grand Gulf I Nuclear Generating Unit and sets the price for such power -- which

is to be contrasted with the Entergy System Agreement which does not compel EMI to purchase

any amount of power from its affiliates -- that the state, not FERC, has power to find “it might

well be unreasonable for a utility to purchase unnecessary quantities of high-cost power, even at

FERC-approved rates, if it had the legal right to refuse to buy that power.”).

       FERC has consistently confirmed it does not have exclusive subject matter jurisdiction

over claims involving a choice among FERC-approved rates. See, e.g., Cent. Vt. Pub. Serv.

Corp., 84 FERC ¶ 61,194 at 61,975 (1998) (finding, “[FERC] has consistently recognized that

wholesale ratemaking does not, as a general matter, determine whether a purchaser has prudently

chosen from among available supply options.”); Pa. Power & Light Co., 23 FERC ¶ 61,325 at

61,716 (1983) (holding, “[FERC] do[es] not view our responsibilities under the Federal Power

Act as including a determination that the purchaser has purchased wisely or has made the best

deal available.”); FERC Order No. 888-B, 81 FERC ¶ 61,248 at 62,081 (1997); Arkansas-

Louisiana Gas Company v. Hall, 7 FERC ¶ 61,175 at 61,322 (1979).

                                                 8
       The Attorney General has alleged EMI failed to pursue less expensive supplies of power,

as an alternative to the price it paid Entergy for power from the Exchange – similar to the

allegations in Pike County. The facts of Pike County, thus, are similar to the facts of the instant

case and Defendants have failed to distinguish its holding. While the United States Supreme

Court has not specifically adopted the Pike County exception, it has expressly assumed it exists

in Mississippi Power & Light Co. v. Mississippi, ex rel. Moore, 487 U.S. 354, 373-74, 101

L.Ed.2d 322, 108 S.Ct. 2428 (1988) and Nantahala Power & Light Co. v. Thornburg, 476 U.S.

953, 972, 90 L.Ed.2d 943, 106 S.Ct. 2349 (1986).

                                             By: JIM HOOD, ATTORNEY GENERAL
                                                 STATE OF MISSISSIPPI

                                             /s/ LUKE F. PIONTEK
                                             J. Kenton Parsons (La. Bar No. 10377)
                                             Luke F. Piontek (La. Bar No. 19979)
                                             Andre G. Bourgeois (La. Bar No. 19298)
                                             Shelley Ann McGlathery (La. Bar No. 32585)
                                             Pro Hac Vice
                                             ROEDEL PARSONS KOCH BLACHE
                                             BALHOFF & McCOLLISTER
                                             A Law Corporation
                                             8440 Jefferson Highway, Suite 301
                                             Baton Rouge, Louisiana 70809
                                             Telephone: (225) 929-7033
                                             Facsimile: (225) 928-4925

                                                 Vincent F. Kilborn, III, Esq. (MSB #103028)
                                                 Special Assistant Attorney General
                                                 KILBORN & ROEBUCK
                                                 Post Office Box 478
                                                 Montrose, Alabama 36559
                                                 Telephone: (251) 479-9010
                                                 Fax: (251) 479-6747

                                                 Harold E. Pizzetta, III, MSB No. 99867
                                                 Bridgette W. Wiggins, MSB No. 9676
                                                 Office of the Attorney General
                                                 P. O. Box 220

                                                9
                                                 Jackson, Mississippi 39225-2947
                                                 Telephone: (601) 359-4230
                                                 Facsimile: (601) 359-4231

                                                 Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

       I, Luke F. Piontek, Attorney for the State of Mississippi, do hereby certify that on April
3, 2019, I caused to be electronically filed the foregoing with the Clerk of the Court using the
ECF system which sent notification of such filing to the following:

       James L. Robertson, Esq.                      Jay Breedveld, Esq.
       Michael B. Wallace, Esq.                      Mark Strain, Esq.
       Charles E. Ross, Esq.                         Duggins Wren Mann & Romero
       Rebecca W. Hawkins, Esq.                      600 Congress Avenue, Suite 1900
       Wise, Carter, Child & Caraway, PA             Austin, TX 78701
       Post Office Box 651
       Jackson, Mississippi 39205

       John A. Braymer, Esq.                         John D. Martin, Esq.
       Associate General Counsel                     Nelson Mullins Riley & Scarborough, LLP
       Entergy Services, Inc.                        1320 Main Street, 17th Floor
       639 Loyola Avenue, #2600                      Columbia, SC 29201
       New Orleans, LA 70113

       Roy D. Campbell, III                          Sanford I. Weisburst, Pro Hac Vice
       J. William Manuel                             Quinn Emanuel Urquhart & Sullivan, LLP
       Alicia N. Netterville                         51 Madison Avenue, 22nd Floor
       Bradley Arant Boult Cummings, LLP             New York, NY 10010
       One Jackson Place, Suite 400                  Telephone: (212) 849-7000
       188 East Capitol Street                       Facsimile: (212) 849-7100
       Post Office Box 1789                          sandyweisburst@quinnemanuel.com
       Jackson, MS 39215-1789

       Tianna H. Raby, Esq.
       Christopher R. Shaw, Esq.
       Entergy Mississippi, Inc.
       308 E. Pearl Street, Suite 700 (39201)
       Mail Unit M-ELEC-4A
       P.O. Box 1640
       Jackson, Mississippi 39215-1640

       This the 3rd day of April, 2019.


                                                10
/s/ LUKE F. PIONTEK
Luke F. Piontek (La. Bar No. 19979)




  11
